Title: To Thomas Jefferson from Willink, Van Staphorst & Hubbard, 30 May 1792
From: Willink, Van Staphorst & Hubbard
To: Jefferson, Thomas


          
            Sir
            Amsterdam 30 May 1792
          
          Our last Respects were under date of 30 December since when We are honored with Your esteemed favor of 23 January, shortly after the date whereof You will doubtless have received our Letter of 24 October handing You the Account Current of the Department of State up to 30 June last; And You may rely Sir, that by the British Packet and very first Conveyance after the 1 July next, We will transmit You up to that day, the Account Current of the Department of State with us, and continue to do the like every Year regularly.
          We have credited said Account Holld. Cury. ƒ95.947.10 for Your Remittance on ourselves, And so soon as Your last Letter reached us, We informed Gouverneur Morris Esqr. and Wm. Short Esqr. of the Funds You had assigned to their disposal in our hands; of which the former Gentleman has availed himself for his Outfits; and We expect Mr. Short will draw for his timely to be included in the next Account Current We shall furnish You.
          Of Mr. Pinckney We have not yet heard, or We should also have addressed Him, with notice of Your orders to us, relative to the Salary for himself and his Secretary, being ever desirous to evince our Readiness to fulfill Your Wishes, and the Sincere Esteem & Respect with which We have the honor to be Sir! Your most obedient humble Servants,
          
            Wilhem & Jan WillinkN & J. Van Staphorsts & Hubbard
          
        